Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.       
The following comments are responsive to the Amendment and Remarks filed under the After Final Consideration Pilot Program 2.0 received 29 June 2022. Claims 20-35 remain pending and presently under consideration in this application. 
Response to AFCP Amendment
While the Amendment filed 29 June 2022 appears to satisfactorily address the rejection of claim 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in paragraph 9 of the previous FINAL office action the merits, the amendments therein to each of claims 26 and 28 introduces new considerations as follows. 
Applicants’ amendment to claim 26 
    PNG
    media_image1.png
    121
    820
    media_image1.png
    Greyscale
fails to particularly point out and distinctly claim the substituent “R” in the compounds of formulae I-18 through I-47.
Applicants’ amendment to claim 28 
    PNG
    media_image2.png
    87
    832
    media_image2.png
    Greyscale
fails to particularly point out and distinctly claim the substituent “R” in the compounds of formulae I-18, I-20, I-21, I-25, I-26, I-31, and I-32.
Response to Terminal Disclaimer
The Terminal Disclaimer filed 29 June 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,822,303 and U.S. Patent No. 8,801,966 has been reviewed and is accepted.  However, contrary to applicants’ remarks 
    PNG
    media_image3.png
    68
    792
    media_image3.png
    Greyscale
the Terminal Disclaimer filed 29 June 2022 does not address the rejection of claims on the ground of nonstatutory double patenting over the claims of U.S. Patent No. 10,745,617:
    PNG
    media_image4.png
    188
    1001
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722